PER CURIAM.
This appeal was improvidently taken from a Circuit Court order denying a motion and a petition for certiorari directed to an order of the appellee as Director of *485the State Beverage Department. This Court, pursuant to Section 59.45, Florida Statutes, F.S.A., which is applicable to District Courts of Appeal of Florida (Alliance for Conservation of Natural Resources in Pinellas County v. Furen, Fla.App., 104 So.2d 803; Wright v. Roller, Fla.App., 111 So.2d 485) regards the notice of appeal and the record herein as a petition for certiorari duly presented to this Court.
So considered, and finding ho error, cer-tiorari is denied.
WIGGINTON, C. J., and STURGIS and CARROLL, DONALD K., JJ., concur.